Title: To James Madison from William Kirkpatrick, 25 August 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


25 August 1801, Málaga. States that Essex arrived on 24 Aug. convoying twenty-three merchant vessels and will leave at first favorable wind. Reports that Barron’s vigilance over Tripolitan cruisers at Gibraltar keeps them trapped in harbor; crews are deserting owing to lack of provisions, in spite of supplies sent by emperor of Morocco. Comments on general healthiness of area around Cádiz and Seville this season as opposed to last. Adds in postscript that he is enclosing a copy of a 14 Aug. letter from Gavino, just received.
 

   RC and enclosure (DNA: RG 59, CD, Málaga, vol. 1). RC 2 pp.; in a clerk’s hand, except for Kirkpatrick’s signature and postscript. Gavino’s 14 Aug. letter to Kirkpatrick (1 p.) reported that the two Tripolitan cruisers at Gibraltar had docked following the desertion of most of their crewmen. RC and enclosure printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:561, 549–50).


   A full transcription of this document has been added to the digital edition.
